Corliss, J.
The appeal is from an order granting a new trial on the ground, among others, of newly discovered evidence. It is seldom that an appellate court will disturb the decision of the trial court in such a case. The reasons for the rule have been often stated, and need not be here repeated. The moving party in this action, the defendant, brought the case he presented to the trial court on the.motion fully within the rules regulating such motions. In fact, there is no claim made by the plaintiff that defendant failed to comply with all the rules governing such motions, except as to the character and force of the alleged newly discovered evidence. We have carefully examined the record, and, while we have doubts whether this new evidence will lead to a different verdict on a new trial, yet on this question we are bound by the judgment of the trial judge, who enjoyed advantages for arriving at a correct conclusion on this point superior to. those within our reach.
The order of the District Court is affirmed.
All concur.